Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered June 23, 2014. The judgment convicted defendant, upon his plea of guilty, of assault in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of assault in the second degree (Penal Law § 120.05 [3]). Contrary to defendant’s contention, he knowingly, voluntarily, and intelligently waived his right to appeal, and his valid waiver forecloses his challenge to the severity of the sentence (see People v Lopez, 6 NY3d 248, 256 [2006]; see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]). County Court advised defendant at the time of the waiver of the potential maximum term of incarceration, and thus the waiver encompasses defendant’s present challenge to the severity of the sentence (see Lococo, 92 NY2d at 827).
Present — Whalen, P.J., Carni, NeMoyer, Troutman and Scudder, JJ.